Filed: July 14, 1999

                      UNITED STATES COURT OF APPEALS

                          FOR THE FOURTH CIRCUIT


                               No. 98-2036
                              (CA-95-876-3)



Jeannette Wade, et al,

                                               Plaintiffs - Appellants,

             versus


Danek Medical, Inc., et al,

                                                Defendants - Appellees.



                                O R D E R



     The court amends its opinion filed July 2, 1999, as follows:

     On page 5, first paragraph, lines 8-10 -- the last sentence is

corrected to read: “On February 22, 1995, the district court denied

class certification in Zampirri; on July 13, 1995, it did likewise

in Brown.”

                                         For the Court - By Direction




                                            /s/ Patricia S. Connor
                                                     Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JEANNETTE WADE; EDWIN WADE,
Plaintiffs-Appellants,

v.

DANEK MEDICAL, INCORPORATED;
SOFAMOR, INCORPORATED; SOFAMOR-
DANEK GROUP, INCORPORATED;
SOFAMOR, S.N.C.; WARSAW
ORTHOPEDIC, INCORPORATED,
Defendants-Appellees,

and

AMERICAN ACADEMY OF ORTHOPEDIC
SURGEONS; NORTH AMERICAN SPINE
SOCIETY; SCOLIOSIS RESEARCH
                                   No. 98-2036
SOCIETY; ZIMMER, INCORPORATED;
DANEK CAPITAL CORPORATION; DANEK
SALES CORPORATION; BUCKMAN
COMPANY, INCORPORATED; NOREX
USA, INCORPORATED; NATIONAL
MEDICAL SPECIALTY, INCORPORATED;
STUART, INCORPORATED; EDUARDO
LUQUE; PAUL MCAFEE; ROGER P.
JACKSON; DAVID BRADFORD; YVES
COTREL; JEAN DUBOUSSET; HARRY
SHUFFLEBARGER; R. GEOFFREY
WILBER; CHARLES E. JOHNSTON, II;
RICHARD ASHMAN, PH.D.; GARY
LOWERY; GEORGE RAPP; ENSOR
TRANSFELDT; HANSEN YUAN; JOHN A.
HERRING; JOHN P. BARRETT; THOMAS
WHITECLOUD, III; THOMAS A.
ZDEBLICK; TEXAS SCOTTISH RITE
HOSPITAL FOR CRIPPLED CHILDREN;
GICD-USA; GROUPE INTERNATIONAL
COTRELDUBOUSSET; ACROMED
CORPORATION, CHARTER NUMBER
614043; ACROMED CORPORATION,
CHARTER NUMBER 816942; ACROMED
RESEARCH AND DEVELOPMENT
CORPORATION; ACROMED SPINE
RESEARCH FOUNDATION,
INCORPORATED; ACROMED
INCORPORATED, CHARTER NUMBER
811415; ACROMED INCORPORATED,
CHARTER NUMBER 816943; ACROMED
HOLDING CORPORATION, CHARTER
NUMBER 811416; ACE MEDICAL
COMPANY; ADVANCED SPINE FIXATION
SYSTEMS, INCORPORATED; CROSS
MEDICAL PRODUCTS; DEPUY-MOTECH,
INCORPORATED; HOWMEDICA,
INCORPORATED AND ITS PARENT PFIZER,
INCORPORATED; SCIENTIFIC SPINAL;
SMITH & NEPHEW RICHARDS,
INCORPORATED; SYNTHES, U.S.A.;
SYNTHES, Incorporated; SYNTHES
NORTH AMERICA, INCORPORATED;
SYNTHES, A.G. CHUR; ADVANCED
BIOSEARCH ASSOCIATES; SPINAL
SCIENCE ADVANCEMENT FOUNDATION;
HEALTH INDUSTRY MANUFACTURER'S
ASSOCIATION; ORTHOPEDIC SURGICAL
MANUFACTURERS ASSOCIATION; SPINAL
IMPLANT MANUFACTURERS GROUP;

              2
YOUNGWOOD MEDICAL SPECIALTIES,
INCORPORATED; HANSEN YUAN, M.D.;
RICHARD W. TREHARNE, Ph.D;
ERMON R. PICKARD; STUART MEDICAL
INCORPORATED, formerly known as
Stuart Drug and Surgical Supply,
Incorporated,
Defendants.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CA-95-876-3)

Argued: April 7, 1999

Decided: July 2, 1999

Before ERVIN, LUTTIG, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Ervin and Judge Traxler joined.

_________________________________________________________________

COUNSEL

ARGUED: Thomas J. Byrne, CUMMINGS, CUMMINGS &
DUDENHEFER, New Orleans, Louisiana, for Appellants. Gary
Joseph Spahn, MAYS & VALENTINE, L.L.P., Richmond, Virginia,
for Appellees. ON BRIEF: John J. Cummings, III, Frank C. Duden-
hefer, Jr., CUMMINGS, CUMMINGS & DUDENHEFER, New
Orleans, Louisiana; William C. Lane, MASSELLI & LANE, P.C.,
Arlington, Virginia, for Appellants. Dabney J. Carr, IV, MAYS &
VALENTINE, L.L.P., Richmond, Virginia; George Lehner, PEPPER
HAMILTON, L.L.P., Washington, D.C., for Appellees.

                    3
OPINION

LUTTIG, Circuit Judge:

Jeannette and Edwin Wade appeal the district court's decision to
grant summary judgment against them in this diversity action on the
ground that the statute of limitations on their action was not equitably
tolled during the pendency of federal class actions against some of the
same defendants. Because we conclude that Virginia lacks an equita-
ble tolling rule, and that Virginia law on equitable tolling would gov-
ern in this case, we affirm.

I.

In 1985, appellant Jeannette Wade began to experience back pain.
In the following years, she underwent back surgery twice, but contin-
ued to suffer pain. Consequently, on October 26, 1992, Wade again
underwent surgery, this time to fuse two vertebrae in her spine. Dur-
ing the course of that surgery, doctors implanted a pedicle screw spi-
nal fixation device, manufactured by appellees Sofamor-Danek
Group, Incorporated, and its subsidiaries (collectively "Danek"). The
purpose of this device was essentially to act as an internal splint,
thereby facilitating the fusion of the vertebrae. Although the use of
the device for this purpose appears to have been common at the time
of Wade's surgery, this use was not listed on the label for the device
approved by the Food and Drug Administration.

The fusion surgery was a success; however, immediately after the
surgery, Wade began experiencing worsened pain in her back and leg.
She reported this pain to her doctors by no later than April 1993. In
addition, Wade subsequently developed arachnoiditis, which is an
inflammation of the membrane covering the spinal cord, and inconti-
nence. After consulting with a number of doctors, Wade had the spi-
nal fixation device removed on April 26, 1995.

Meanwhile, on December 30, 1993, a federal class action was filed
in the United States District Court for the Eastern District of Pennsyl-
vania against various pedicle screw spinal fixation device manufactur-
ers, including Danek. See Zampirri v. AcroMed, No. CA-93-7074

                    4
(E.D. Pa. filed Dec. 30, 1993). On April 14, 1994, a similar class
action was filed in the United States District Court for the Eastern
District of Louisiana. See Brown v. AcroMed, No. 94-1236 (E.D. La.
filed April 14, 1994). Wade and her husband, appellant Edwin Wade,
were putative, but not named, class members in each of the actions.
Pursuant to the multidistrict litigation statute, the Brown class action
was transferred to the Eastern District of Pennsylvania, where it was
consolidated with the Zampirri class action. On February 22, 1995,
the district court denied class certification in Zampirri; on July 13, 1995,
it did likewise in Brown.

On October 23, 1995, appellants filed this action in the United
States District Court for the Eastern District of Virginia against Danek
and a number of other manufacturers, individuals, and medical associ-
ations, alleging negligence, strict liability, conspiracy, and a host of
other state law claims. The case was briefly transferred to the Eastern
District of Pennsylvania, where the class actions had been consoli-
dated, before being remanded to the Eastern District of Virginia. After
the remand, defendants moved for summary judgment on the ground
that Virginia's two-year statute of limitations had run. See Va. Code
§ 8.01-243(A) (1998). On May 13, 1998, the district court granted
defendants' motions, rejecting plaintiffs' argument that the statute of
limitations should be equitably tolled for the period during which the
federal class actions were pending. See Wade v. Danek Med., Inc., 5
F. Supp. 2d 379, 384 (E.D. Va. 1998). Plaintiffs now bring this appeal
against Danek only, challenging the district court's decision to grant
summary judgment and also its decision to deny their motion for
reconsideration.

II.

Appellants first contend that, even if the district court correctly
concluded that the statute of limitations on their action should not be
equitably tolled during the pendency of the federal class actions, the
limitations period had nevertheless not lapsed by the time they filed
their action.1 Appellants' primary argument is that, although Wade's
_________________________________________________________________

1 At oral argument, counsel for appellants seemed to concede that the
limitations period would have lapsed in the absence of an equitable toll-
ing rule. Because appellants dispute this issue in their brief, however, we
briefly address it here.

                     5
initial injury -- namely, her worsening pain -- occurred immediately
after the surgery, and therefore more than two years before their
action was filed, Wade suffered a number of subsequent injuries --
such as her incontinence -- that did not arise until less than two years
before their action was filed. This argument, however, is squarely
foreclosed by Virginia law. In Virginia, "an injury is deemed to occur,
and the statute of limitations period begins to run, whenever any
injury, however slight, is caused by the negligent act, even though
additional or more severe injury or damage may be subsequently sus-
tained as a result of the negligent act." St. George v. Pariser, 253 Va.
329, 332 (1997); see also, e.g., Joyce v. A.C. and S., Inc., 785 F.2d
1200, 1205 (4th Cir. 1986) ("[U]nder Virginia law[,] the statute of
limitations does not accrue separately for each set of damages which
results from a wrongful act."); Caudill v. Wise Rambler, Inc., 210 Va.
11, 14-15 (1969) ("[T]he running of the statute is not postponed by
the fact that the actual or substantial damages do not occur until a
later date.").

Appellants briefly make two other points in support of their argu-
ment that the limitations period had not run on their right of action,
neither of them availing. First, appellants contend that, because Wade
had suffered similar back pain even before the implantation of the spi-
nal fixation device, their right of action should accrue not at the time
at which the device was implanted, but rather at the time at which the
worsening of Wade's pain was specifically linked to the implantation
of the device. It is well settled in Virginia, however, that the limita-
tions period begins running at the time of the initial injury, not at the
time of diagnosis or discovery. See Va. Code§ 8.01-230 (1998) (stat-
ing that limitations period runs "from the date the injury is sustained
. . . and not when the resulting damage is discovered"); Locke v.
Johns-Mansville Corp., 221 Va. 951, 959 (1981) (rejecting both date
of diagnosis and date of symptoms as accrual date in favor of date of
injury, even if symptoms do not manifest themselves for "weeks,
months or even years"). Because, as Wade herself admitted, Wade
had both experienced her symptoms and communicated them to her
doctors well over two years before the action was filed, it would have
been logically impossible for her injury to have occurred less than
two years before the action was filed.2
_________________________________________________________________

2 Virginia has enacted an exception to its general rule that the limita-
tions period begins running at the time of injury in the specific context

                    6
Second, appellants contend, albeit baldly, that appellees failed to
bear their burden of proving when Wade's injury occurred. In view
of Wade's own admissions regarding the time at which her symptoms
arose and the time at which she communicated them to her doctors,
however, we agree with the district court that appellants amply met
their burden of demonstrating when Wade's injury occurred "with a
reasonable degree of medical certainty." Locke, 221 Va. at 959. We
therefore conclude that, in the absence of an equitable tolling rule,
appellants' action would be barred by Virginia's two-year statute of
limitations.

III.

Because appellants' action would otherwise be barred by Virginia's
statute of limitations, we are squarely presented with the question
whether the statute of limitations in appellants' action should be equi-
tably tolled during the pendency of the Zampirri and Brown federal
class actions. In answering this question, we must, because this is a
diversity action, determine whether to look to federal or state law as
a source for any equitable tolling rule.3 On the one hand, the Supreme
Court has held that the statute of limitations in a subsequently filed
federal question action should be equitably tolled during the pendency
of a federal class action. See American Pipe and Constr. Co. v. Utah,
414 U.S. 538, 552-53 (1974) (applying equitable tolling rule to subse-
quent motion to intervene in action after denial of class certification
in that action); Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 353-
54 (1983) (extending equitable tolling rule of American Pipe to subse-
quent independent individual action after denial of class certification
in separate action). On the other hand, Virginia has no statute provid-
ing that the statute of limitations in a subsequently filed state action
_________________________________________________________________

of product-liability actions involving recipients of breast implants, stat-
ing that the limitations period in those cases does not begin running until
the recipient communicates her symptoms to her doctor. See Va. Code
§ 8.01-249.7 (1998).

3 At oral argument, and in its reply brief, counsel for appellants seemed
to concede that state law would apply. Again, however, because appel-
lants dispute this issue at some length in their original brief, we address
it here.

                     7
should be equitably tolled during the pendency of either a state or a
federal class action, and no Virginia court has ever applied such a rule.4

As a threshold matter, appellants contend that this apparent conflict
between the federal and state rules on equitable tolling is illusory
because the Virginia Supreme Court would apply an equitable tolling
rule if presented with the issue. We disagree.

In predicting whether the Virginia Supreme Court would apply an
equitable tolling rule, we are mindful of the general principle that,
"[i]n trying to determine how the highest state court would interpret
the law, we should not create or expand that State's public policy."
Talkington v. Atria Reclamelucifers Fabrieken BV, 152 F.3d 254, 260
(4th Cir.), cert. dismissed, 119 S. Ct. 634 (1998); see also St. Paul
Fire & Marine Ins. Co. v. Jacobson, 48 F.3d 778, 783 (4th Cir. 1995)
("[T]he federal courts in diversity cases, whose function it is to ascer-
tain and apply the law of a State as it exists, should not create or
expand that State's public policy.").

In the absence of any relevant Virginia law, we naturally look to
the practices of other states in predicting how the Virginia Supreme
Court would rule. A number of other states -- some looking to the
Supreme Court's decision in American Pipe-- have adopted a rule
allowing equitable tolling during the pendency of a class action in
their own courts. See, e.g., First Baptist Church of Citronelle v.
Citronelle-Mobile Gathering, Inc., 409 So. 2d 727, 730 (Ala. 1981);
Rosenthal v. Dean Witter Reynolds, Inc., 883 P.2d 522, 531-32 (Colo.
Ct. App. 1994), aff'd in part and rev'd in part on other grounds, 908
P.2d 1095 (Colo. 1995); Grimes v. Housing Auth. of the City of New
Haven, 698 A.2d 302, 306 (Ct. 1997); Levi v. University of Hawaii,
_________________________________________________________________

4 Virginia does have a statute providing for tolling of the limitations
period in certain other situations. See Va. Code § 8.01-229 (1998). Fur-
ther, the Virginia Supreme Court has stated as follows: "In light of the
policy that surrounds statutes of limitation, the bar of such statutes
should not be lifted unless the legislature makes unmistakably clear that
such is to occur in a given case. Where there exists any doubt, it should
be resolved in favor of the operation of the statute of limitations." See
Burns v. Board of Supervisors, 227 Va. 354, 359 (1984) (emphasis
added).

                    8
679 P.2d 129, 132 (Hawaii 1984); Pope v. Intermountain Gas Co.,
646 P.2d 988, 1010 n.28 (Idaho 1982); Lucas v. Pioneer, Inc., 256
N.W.2d 167, 180 (Iowa 1977); Municipal Auth. of Westmoreland
County v. Moffat, 670 A.2d 747, 749 (Pa. Commonw. Ct. 1996);
American Tierra Corp. v. City of W. Jordan, 840 P.2d 757, 761-62
(Utah 1992). It is not particularly surprising that so many states have
adopted such a rule, for a state has a similar interest in applying equi-
table tolling during the pendency of a class action in its own courts
as does the federal government in applying equitable tolling during
the pendency of a class action in federal court: namely, serving the
purpose of the state's class action rule (many of which are identical,
or virtually identical, to Federal Rule 23) by deterring "protective" fil-
ings of potentially redundant individual suits during the pendency of
a class action that may ultimately resolve those suits, and thereby pro-
moting the efficiency and economy of the state's class action proce-
dures.

This case, however, presents a slightly different question: namely,
whether a state court would engage in equitable tolling during the
pendency of a class action in another court -- in this case, a federal
court in another jurisdiction. Although a number of states have
allowed equitable tolling for class actions in their own courts, only a
very few have even addressed the question of "cross-jurisdictional"
equitable tolling, much less allowed such tolling. See Portwood v.
Ford Motor Co., 701 N.E.2d 1102, 1104-05 (Ill. 1998) (refusing to
allow cross-jurisdictional equitable tolling), cert. denied, 119 S. Ct.
1046 (1999);5 Bell v. Showa Denko K.K., 899 S.W.2d 749, 757-58
(Tex. Ct. App. 1995) (same in the context of a personal-injury class
action);6 but see Staub v. Eastman Kodak Co., 1999 WL 183796, at
*12 (N.J. Super. Ct. App. Div. April 5, 1999) (allowing cross-
jurisdictional equitable tolling, citing prior state tolling cases);
Maestas v. Sofamor Danek Group, Inc., 1999 WL 74212, at *5 (Tenn.
Ct. App. Feb. 16, 1999) (same in pedicle screw case, citing prior state
tolling case); Lee v. Grand Rapids Bd. of Educ., 384 N.W.2d 165, 168
_________________________________________________________________

5 Illinois courts do allow intrajurisdictional equitable tolling, however.
See Steinberg v. Chicago Med. School, 371 N.E.2d 634, 645 (Ill. 1977).

6 Texas courts, too, have recognized intrajurisdictional equitable toll-
ing. See Grant v. Austin Bridge Constr. Co., 725 S.W.2d 366, 370 (Tex.
Ct. App. 1987).

                     9
(Mich. Ct. App. 1986) (same, without elaboration); Hyatt Corp. v.
Occidental Fire & Cas. Co., 801 S.W.2d 382, 389 (Mo. Ct. App.
1990) (same, again without elaboration); see also In re "Agent
Orange" Prod. Liab. Litig., 818 F.2d 210, 213 (2d Cir. 1987) (refus-
ing to read cross-jurisdictional equitable tolling rule into Hawaii law);
Barela v. Showa Denko K.K., 1996 WL 316544, at *4 (D.N.M. 1996)
(same for New Mexico law).

Having considered these cases -- most of which do not discuss the
issue in any detail -- we conclude that the Virginia Supreme Court
would not adopt a cross-jurisdictional equitable tolling rule. First, and
most importantly, the Commonwealth of Virginia simply has no inter-
est, except perhaps out of comity, in furthering the efficiency and
economy of the class action procedures of another jurisdiction,
whether those of the federal courts or those of another state.7 Second,
if Virginia were to adopt a cross-jurisdictional tolling rule, Virginia
would be faced with a flood of subsequent filings once a class action
in another forum is dismissed, as forum-shopping plaintiffs from
across the country rush into the Virginia courts to take advantage of
its cross-jurisdictional tolling rule, a rule that would be shared by only
a few other states. See Portwood, 701 N.E.2d at 1104. Although, in
the absence of a cross-jurisdictional tolling rule, in-state plaintiffs
would engage in "protective" filing before the statute of limitations
expires, thus leading to some increase in the amount of litigation,8 any
such increase would presumably be smaller than the increase in fil-
ings that would result from a cross-jurisdictional tolling rule, because
out-of-state plaintiffs would simply engage in "protective" filing in
their own states' courts (provided their states lacked cross-
jurisdictional tolling rules themselves). See id . at 1105. Third, if Vir-
ginia were to allow cross-jurisdictional tolling, it would render the
Virginia limitations period effectively dependent on the resolution of
claims in other jurisdictions, with the length of the limitations period
varying depending on the efficiency (or inefficiency) of courts in
_________________________________________________________________

7 Indeed, Virginia itself has no class action provision analogous to Fed-
eral Rule 23.

8 Of course, once a "protective" filing has been made, the state court
could always stay proceedings in that action pending the resolution of the
class action in the other jurisdiction, thus minimizing the effect of any
duplicative litigation.

                     10
those jurisdictions. See id. at 1104. And Virginia has historically
resisted such dependency. For these reasons, we reject appellants'
argument that the Virginia Supreme Court would adopt a cross-
jurisdictional equitable tolling rule.9

IV.

Having concluded that Virginia lacks an equitable tolling rule, and
that the Virginia Supreme Court would not adopt such a rule, we are
faced with a square conflict between the federal rule in favor of equi-
table tolling, on the one hand, and the state rule against equitable toll-
ing, on the other. We therefore must determine whether we, as a
federal court sitting in diversity, should resort to federal or state law
on equitable tolling under Erie and its progeny. The Supreme Court
has never directly addressed this question. However, not long after
Erie, the Court held that, at least in cases (like this one) in which the
choice of state or federal rule would be "outcome-determinative," it
_________________________________________________________________

9 In addition, we believe that, even were the Virginia Supreme Court
to adopt a cross-jurisdictional tolling more generally, it would not apply
such a rule in a case such as this one, at least as against many of the
defendants not named in this appeal, because the federal class actions did
not place those defendants on sufficient notice of appellants' claims. One
of the purposes of a statute of limitations is to put a defendant on notice
of the claims against him within the specified period. See, e.g., Order of
R.R. Telegraphers v. Railway Express Agency, Inc., 321 U.S. 342, 348-
49 (1944). For an equitable tolling rule to comport with this purpose, the
class action plaintiff must "notif[y] the defendants not only of the sub-
stantive claims being brought against them, but also of the number and
generic identities of the potential plaintiffs who may participate in the
judgment." American Pipe, 414 U.S. at 555. At least two state courts
have concluded that equitable tolling is inappropriate when notice has
not been provided. See Jolly v. Eli Lilly & Co., 751 P.2d 923, 936-38
(Cal. 1988) (en banc); Bell, 899 S.W.2d at 758. In this case, many of the
defendants, if not a majority, were not named in the federal class actions,
as counsel for appellants conceded at oral argument, and therefore those
defendants did not receive sufficient notice within the limitations period
to justify equitable tolling. See Adams, 7 F.3d at 719. In addition, it
appears that some of the types of claims in appellants' action, notably the
conspiracy claims, were not brought in the federal class actions, although
the claims may have been sufficiently similar to serve as notice.

                    11
would look to state law in order to determine the governing statute of
limitations. See Guaranty Trust Co. v. York, 326 U.S. 99, 109-12
(1945).10 Several decades later, the Court extended that holding, rea-
soning that it would look to state law not just for the applicable statute
of limitations, but also for any rule, such as a service rule, that consti-
tuted "an integral part of the state statute of limitations." Walker v.
Armco Steel Corp., 446 U.S. 740, 753 (1980); see also Ragan v.
Merchants Transfer & Warehouse Co., 337 U.S. 530, 534 (1949)
(applying similar state service rule). Finally, and perhaps most criti-
cally for our current inquiry, in two cases in which the subsequent
action was a federal question action based on § 1983, which lacks a
specific limitations period and therefore "borrows" its limitations
period from state law, the Court looked to state law for the applicable
equitable tolling rule. See Chardon v. Soto, 462 U.S. 650, 660-62
(1983) (applying state rule of equitable tolling during pendency of
federal class action); Board of Regents v. Tomanio, 446 U.S. 478,
484-86 (1980) (applying state rule against equitable tolling during
pendency of state individual action).

Although the subsequent actions in Tomanio and Chardon were
federal question actions, rather than diversity actions, we read those
cases, together with Walker, to stand for the proposition that, in any
case in which a state statute of limitations applies-- whether because
it is "borrowed" in a federal question action or because it applies
under Erie in a diversity action -- the state's accompanying rule
regarding equitable tolling should also apply. Most of the other fed-
eral courts to have considered the issue in the diversity context have
_________________________________________________________________

10 In Hanna v. Plumer , 380 U.S. 460 (1965), the Supreme Court sug-
gested that, in cases in which the choice of federal or state rule was
"outcome-determinative" -- at least in those cases in which the federal
rule was judicially created -- the question whether to apply federal or
state law additionally turned on whether the simultaneous application of
the federal rule in diversity actions and the state rule in state court
actions would lead to forum shopping or the inequitable administration
of the laws -- the twin evils that the Erie rule was designed to avoid. See
id. at 468. In this case, however, there can be no doubt that the applica-
tion of a more generous equitable tolling in diversity actions than in state
court actions would lead at least to forum shopping, and possibly also to
inequitable administration of the laws.

                     12
so ruled. See, e.g., "Agent Orange", 818 F.2d at 213 (reasoning that,
because state law did not provide for equitable tolling, "it is doubtful
that either American Pipe or Crown, Cork can be treated as applicable
precedent," and citing Chardon and Tomanio); In re Norplant Contra-
ceptive Prods. Liab. Litig., 173 F.R.D. 185, 188 n.10 (E.D. Tex.
1997) (holding that "application of an equitable tolling rule in a diver-
sity action is an issue of state law"); West Haven School Dist. v.
Owens-Corning Fiberglas Corp., 721 F. Supp. 1547, 1554 (D. Conn.
1988) (noting that "state tolling law controls" and, citing Tomanio,
that "the question must be resolved by reference to state, not federal,
tolling law"); cf. Carter v. Washington Metro. Area Transit Auth., 764
F.2d 854, 855 (D.C. Cir. 1985) (reasoning that "[u]nder the Erie doc-
trine . . . the relevant state law controls whether, in a statute-of-
limitations case before a federal court on diversity jurisdiction, a
pending [individual action] tolls the statute of limitations").11
_________________________________________________________________

11 A minority of the federal courts to have considered the issue whether
to apply a federal or state equitable tolling rule have done so by weighing
the importance of the policy implicated by the federal rule against the
importance of the policy of applying the state rule uniformly. See Vaught
v. Showa Denko K.K., 107 F.3d 1137, 1147 (5th Cir.) (holding that "fed-
eral interest" in American Pipe rule "does not trump the Texas tolling
rule"), cert. denied, 522 U.S. 817 (1997); Barela, 1996 WL 316544, at
*4 (rejecting argument that "any overriding federal interest in class
actions mandates application of American Pipe in diversity cases in the
absence of applicable state tolling law"); but see Adams Pub. Sch. Dist.
v. Asbestos Corp., 7 F.3d 717, 719 (8th Cir. 1993) (reasoning that "fed-
eral interest" in American Pipe rule was "sufficiently strong to justify
tolling in a diversity case when the state law provides no relief"). In bal-
ancing the relative interests of the federal and state systems in applying
their respective rules, those courts have relied, either explicitly or implic-
itly, on the Supreme Court's decision in Byrd v. Blue Ridge Rural Elec.
Coop., Inc., 356 U.S. 525 (1958). Even assuming that Byrd retains vital-
ity in the wake of the Supreme Court's subsequent decision in Hanna,
which appeared to revert to a modified version of the York "outcome-
determinative" test in cases in which the federal rule was judicially cre-
ated, we agree with the Vaught and Barela courts that any federal interest
in applying the American Pipe rule -- namely, in reducing potentially
redundant individual filings -- is insufficiently strong to justify displac-
ing a state rule to the contrary. We therefore conclude that, even under
the test outlined in Byrd, Virginia's rule against equitable tolling, rather
than the federal rule articulated in American Pipe, would apply.

                     13
Appellants make two further arguments that the federal equitable
tolling rule should apply in their case, both of which we reject. First,
appellants contend that the federal equitable tolling rule established
in American Pipe was based on, and thus implicitly inheres in, Rule
23, the federal rule governing class actions, and therefore that Rule
23 directly conflicts with, and thus trumps, any contrary Virginia rule
against equitable tolling. See Hanna, 380 U.S. at 463-64 (holding that
validly enacted federal rule of civil procedure trumps directly con-
flicting state rule).12 However, the Supreme Court refused to accept
a virtually identical argument in Walker. There, the Court rejected the
argument that Rule 3, the federal rule stating that a civil action com-
mences at the time at which the complaint is filed, implicitly contains
a rule tolling the statute of limitations until service is effected and
therefore trumps a conflicting state rule requiring service within a
specified period after the statute of limitations has run. See Walker,
446 U.S. at 750-51. Likewise, in this case, we reject the argument that
Rule 23 -- which on its face merely establishes the procedures for
pursuing a class action in the federal courts -- implicitly contains an
equitable tolling rule and thereby trumps a state rule against such
tolling.13 Because a "direct conflict between the Federal Rule and the
state law" cannot exist "in the absence of a federal rule directly on
point," the Hanna rule cannot apply. Id.; see also id. at 750 n.9 ("The
Federal Rules should be given their plain meaning. If a direct colli-
sion with state law arises from that plain meaning, then the analysis
developed in Hanna v. Plumer applies.").

Second, appellants contend that the application of the federal equi-
table tolling rule is mandated by our prior decision in Atkins v.
Schmutz Mfg. Co., 435 F.2d 527 (4th Cir. 1970) (en banc). In Atkins,
_________________________________________________________________

12 Then-Justice Rehnquist appears to have taken the view that the rule
of American Pipe implicitly inhered in Rule 23 in his dissent in Chardon.
See Chardon, 462 U.S. at 667-68 (Rehnquist, J., dissenting) ("If the law
of [a] particular State was that the pendency of a class action did not toll
the statute of limitations as to unnamed class members, there seems little
question but that the federal rule of American Pipe would nonetheless be
applicable.").

13 We do recognize, however, that the equitable tolling rule established
in American Pipe was justified on the basis of many of the same policies
that also underlie Rule 23.

                    14
we held, apparently applying federal law, that the statute of limita-
tions on a diversity action in Virginia federal court could be equitably
tolled during the pendency of that same action in another federal
court, which was eventually dismissed. See id. at 527. In view of our
foregoing analysis of the Supreme Court's intervening decisions in
Chardon, Tomanio, and Walker, however, we doubt that the principle
of Atkins can be extended to this case. Indeed, we note that one of our
sister circuits has refused to apply the rule of Atkins on precisely the
ground that it is inconsistent with Walker. See Cook v. G.D. Searle
& Co., 759 F.2d 800, 804 (10th Cir. 1985).

In sum, we conclude that, under Erie and its progeny, Virginia's
rule against equitable tolling, rather than the federal rule articulated
in American Pipe, would apply in this case, and therefore affirm the
district court's grant of summary judgment against appellants on the
ground that the Virginia statute of limitations had run.

CONCLUSION

The judgment of the district court is affirmed.

AFFIRMED

                     15